Citation Nr: 0903439	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 until January 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

It appears that the veteran, through his representative, in a 
January 2009 informal hearing presentation, may be raising a 
claim of entitlement to service connection for chronic 
fatigue syndrome.  However, this issue has not been 
previously adjudicated by the RO and is referred for further 
consideration.

This case was remanded by the Board in June 2008 for further 
development and is now ready for disposition.


FINDING OF FACT

Throughout the rating period on appeal, pulmonary function 
testing has failed to show that the veteran's Forced Vital 
Capacity (FVC) is between 75 to 80 percent of the predicted 
value, or that the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is between 
66 to 80 percent of predicted value.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for asbestosis have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.97, Diagnostic Code (DC) 6833 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability rating assigned for his asbestosis. As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's disability is rated as non-compensable pursuant 
to DC 6833.  In order to warrant a higher rating, the 
evidence must show:

*	pulmonary function testing revealing that Forced 
Vital Capacity (FVC) is 75 to 80 percent of predicted 
value, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 
66 to 80 percent predicted (10 percent under DC 
6833).

The criteria under DC 6833 are disjunctive. See Johnson v. 
Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned). Also, supplementary information published with 
the promulgation of the rating criteria indicates that post-
bronchodilator findings are the standard in pulmonary 
assessment. See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA 
assesses pulmonary function after bronchodilation).

After a careful review of the medical evidence of record, the 
Board finds that a compensable rating for the veteran's 
asbestosis is not warranted for any period of the claim.  
Indeed, pulmonary function testing has failed to show that 
the veteran's FVC is less than 81 percent of the predicted 
value, or that the DLCO (SB) is less than 81 percent of 
predicted value.

When originally tested in November 2005, post-bronchodilator 
findings were not obtained.  At that time, a FVC pre-
bronchodilator finding of 126 percent of predicted value and 
DLCO-SB of 103 percent of predicted value, were demonstrated.  
The veteran previously indicated that this testing did not 
accurately reflect the severity of his asbestosis, as testing 
was completed when the weather was cold; as opposed to during 
warm weather, when he experienced a lot more pain and 
shortness of breath. As such, the BVA remanded the claim so 
that further testing could be completed during the warmer 
months.

This further testing was completed in July 2008. The July 
2008 VA examination report showed a FVC post-bronchodilator 
finding of 112 percent of predicted value and DLCO-SB of 81 
percent of predicted value. These test results do not support 
a compensable rating under DC 6833.  See 38 C.F.R. § 4.31 (In 
every instance where the Rating Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).

To warrant a compensable rating, the evidence must reflect a 
diminished FVC of 75 to 80 percent predicted, and a DLCO (SB) 
of 66 to 80 percent predicted. As the veteran does not meet 
the criteria for a compensable rating for any portion of the 
rating period, the Board finds that the preponderance of 
evidence is against the claim and the benefit of the doubt 
rule is not applicable. 

The Board has additionally considered the veteran's written 
statements that his disability is worse than that 
contemplated by the assigned rating in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
asbestosis; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the veteran's assessment of the severity 
of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
asbestosis has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.   

In this case, there is no indication that he has been 
hospitalized due to his asbestosis. In fact, a January 2008 
VA treatment note indicated that the veteran called a clinic 
expressing that he was experiencing "tightness" in his 
chest and was not sure if it was due to his asbestosis.  When 
recommended by the medical staff to go to the emergency room 
for immediate evaluation, he declined, indicating he did not 
feel he needed treatment.  He additionally reported no 
history of hospitalizations or surgery at both his January 
2006 and July 2008 VA examinations.

Further, his July 2008 VA examination report noted that he 
owns his own window cleaning business.  While he has reported 
that he assigns others to do some of the work depending on 
the environmental factors and the type of business where the 
windows are being cleaned, the evidence does not show that 
there is marked interference with his over-all employment 
capabilities. Hence, referral for consideration of an extra-
schedular evaluation is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.
As to VA's duty to assist, the RO associated the veteran's VA 
treatment records, and he was afforded VA examinations in 
January 2006 and July 2008.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An initial compensable evaluation for asbestosis is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


